Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-4, 8, and 10 have been cancelled; claims 6 and 13 have been amended.
Election/Restrictions
Application’s election of Group I, Claims 1-2, 5, and 12, drawn to a high-strength galvanized steel sheet, classified in class C22C38/10, in the reply filed on 10/03/2022 is acknowledged with traverse. The traverse is based on that the amended claims 6 and 13 depend on claim 1 and 2 separately and search and examination should be made without serious burden. In response, Firstly, as pointed out in the previous office action dated 8/5/2022, Invention I (Claims 1-2, 5, and 12) and Invention II (Claim(s) 6-7, 9, 11, and 13-24) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the same of unity a posteriori because common feature of “a high-strength galvanized steel sheet” is known in the art. Hayashi et al (US-PG-pub 2019/0330721 A1, thereafter PG’721). Although amended claims 6 and 13 depend on claim 1 and claim 2 separately, Invention II (Claim(s) 6-7, 9, 11, and 13-24) is still recognized as manufacturing process of “a high-strength galvanized steel sheet”. Secondly, Invention I-II are related as process of making (Invention II) and product made (Invention I), and the product I as claimed can be made by another materially different process such as powder metallurgical process. Searching the product claims (Invention I) may not necessary to search the claimed manufacturing process (Invention II). Therefore, the requirement is still deemed proper. Claim(s) 6-7, 9, 11, and 13-24 are withdrawn as non-elected claims, claims 1-2, 5, and 12 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al (EP 3101147 A1, thereafter EP’147) in view of Senda Tetsushi et al (JP 2008261027 A, with on-line translation, thereafter JP’027).
Regarding claims 1-2, EP’147 teaches a high-strength cold-rolled steel sheet having a tensile strength of 1180 MPa or more with a high yield ratio excellent in terms of elongation and stretch flange formability (abstract, examples, and claims of EP’147) with galvanizing treatment (par.[0075] of EP’147), which reads on the high-strength galvanized steel sheet as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #B in table 1 of EP’147 and those disclosed in the instant claims 1-2 are listed in the following table. All of the alloy composition ranges disclosed from Example #B in table 1 of EP’147 are within the claimed ranges as recited in the instant claims. EP’147 provides 1.4 mm thickness for the cold rolled steel sheet (par.[0077] of EP’147) and EP’147 properties including TS, YS, EI of the Example #B in table 1 as Example #3 in table 3 of EP’147, which reads on the claimed properties and the equation in the instant claim 1. As described in the specification of the instant application (par.[0095]-[0096] of the PG-Pub of 2021/0010115 A1), the claimed martensite includes as-quenched martensite and tempered martensite. The Example #3 in table 3 of EP’147 includes 9 vol% martensite and B and TM as reminder and EP’147 specify preferable including 15-50 Vol% B and 30-70 vol% TM (par.[0043] of EP’147), which overlapping the claimed area% of the M and B as recited in the instant claim 1. Overlapping in amount of area% of the M and B creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of M and B in the steel sheet from the disclosures of EP’147 since EP’147 teaches the same high strength steel sheet as claimed throughout whole disclosing range and EP’147 teaches the relationship between the formed microstructures and the properties of the steel sheet (Par.[0039]-[0046] of EP’147).

Element
From instant Claim 1 (mass%) 
Example #B in table 1 of EP’147 (mass%)
within range
(mass%)
C
0.10-0.30
0.22
0.22
Si
1.0-2.8
1.48
1.48
Mn
2.0-3.5
2.88
2.88
P
0.010 or less
0.01
0.01
S
0.001 or less
0.001
0.001
Al
1 or less
0.03
0.03
N
0.0001-0.006
0.003
0.003
Fe 
Balance + impurities
Balance + impurities
Balance + impurities

Microstructures (area%)
Example #3 in table 3 of EP’147 (vol%)

RA
4-20
14
14
Ferrite
0-30
1
1
Martensite 
40 or more
M: 9+TM as one of remainder
overlapping
Bainite
10-50
As one of reminder
overlapping

Properties


TS (MPa)
1100 or more
1222

YR (%)
67 or more
82

Equation:
TSx(EL+3-2.5t)
13000 or more
t: 1.4mm (par.[0077])
EI: 18.9%
Calculated value: 
about 22484
About 22484
Diffusible hydrogen 
0.2 ppm or less
--
--

From claim 2 (mass%)


Further element form at least one of group consisting of
1, One or more of Ti, Nb, V, and Zr: 0.005-0.10 total;
2, one or more of Mo, Cr, Cu, and Ni: 0.005-0.5 total and B: 0.0003-0.005 
3,  at least one of Sb (0.001-0.1) and Sn (0.001-0.1)
Ti: 0.013
B: 0.0018
Ti: 0.013
B: 0.0018


Still regarding claim 1, EP’147 does not specify the amount of diffusible hydrogen in the steel as recited in the instant claim 1. JP’027 teaches a high-strength galvanized steel with all of the disclosed composition ranges (claims 1-3, par.[0025]-[0035], and examples of JP’027) overlapping the claimed alloy composition ranges. MPEP 2144 05 I. JP’027 specify to control the diffusible hydrogen in the steel less than 0.10 ppm in order to avoid vertical cracking (par.[0037] and examples of JP’027). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of diffusible hydrogen amount in the steel from the disclosures of JP’027 in the steel sheet of EP’147 in order to avoid vertical cracking in the steel part (par.[0037] and examples of JP’027).
Regarding claims 5 and 12, EP’147 teaches forming the steel sheet and EP’147 teaches the automobile parts application by using the high formability properties of the steel sheet (par.[0002] and [0080] of EP’147), which reads on the claimed limitation in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, and 12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 17/630504 (US-PG-pub 2022/0251676 A1).  
Regarding claims 1-2, 5, and 12, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-4 of copending application No. 17/630504 (US-PG-pub 2022/0251676 A1) teaches a plated steel sheet with all of the similar essential alloy composition ranges, microstructure, similar diffusible hydrogen value and same TS as recited in the instant claims. Overlapping in ranges of alloy composition, microstructure, and diffusible hydrogen range creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition microstructure, and diffusible hydrogen ranges in the steel sheet from the disclosures of claims 1-4 of copending application No. 17/630504 (US-PG-pub 2022/0251676 A1) since claims 1-4 of copending application No. 17/630504 (US-PG-pub 2022/0251676 A1) teaches the same high strength steel sheet as claimed throughout whole disclosing range. Thus, no patentable distinction was found in the instant claims compared with claims 1-4 of copending application No. 17/630504 (US-PG-pub 2022/0251676 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-2, 5, and 12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/766398 (US 11,408,059 B2).  
Regarding claims 1-2, 5, and 12, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-2 of copending application No. 16/766398 (US 11,408,059 B2) teaches a high strength galvanized steel sheet with all of the similar essential alloy composition ranges, microstructure, same diffusible hydrogen value and same TS and YR as recited in the instant claims. Overlapping in ranges of alloy composition and microstructure range creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition and microstructure ranges in the steel sheet from the disclosures of claims 1-2 of copending application No. 16/766398 (US 11,408,059 B2) since claims 1-2 of copending application No. 16/766398 (US 11,408,059 B2) teaches the same high strength steel sheet as claimed throughout whole disclosing range. 
Thus, no patentable distinction was found in the instant claims compared with claims 1-2 of copending application No. 16/766398 (US 11,408,059 B2).

Claims 1-2, 5, and 12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/765,708 (US 11,427,880 B2).  
Regarding claims 1-2, 5, and 12, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-2 of copending application No. 16/765,708 (US 11,427,880 B2) teaches a high strength galvanized steel sheet with all of the similar essential alloy composition ranges, microstructure, same diffusible hydrogen value and similar properties as recited in the instant claims. Overlapping in ranges of alloy composition, microstructure, and properties range creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition and microstructure ranges in the steel sheet from the disclosures of claims 1-2 of copending application No. 16/765,708 (US 11,427,880 B2) since claims 1-2 of copending application No. 16/765,708 (US 11,427,880 B2) teaches the same high strength steel sheet as claimed throughout whole disclosing range. 
Thus, no patentable distinction was found in the instant claims compared with claims 1-2 of copending application No. 16/765,708 (US 11,427,880 B2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734